In a matrimonial action in which the parties were divorced by judgment dated December 21, 1994, the defendant appeals from an order of the Supreme Court, Rockland County (Miller, J.), dated August 31, 1998, which granted the plaintiffs motion for counsel fees to the extent that it awarded her such fees in the sum of $15,000 and denied his cross motion to impose sanctions on the plaintiff.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion in awarding counsel fees to the plaintiff (see, Domestic Relations Law § 237 [a]). The award was properly based upon evidence establishing the defendant’s financially-superior position (see, Kennedy v Kennedy, 128 AD2d 840).
Since the defendant failed to request a hearing on the plaintiffs motion for counsel fees and also failed to raise an objection to the submission of the issue of counsel fees based on papers, he has waived his right to a hearing on this issue (see, Matter of Zirkind v Zirkind, 218 AD2d 745; Rosenberg v Rosenberg, 155 AD2d 428).
*437The defendant’s remaining contentions are without merit. Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.